Order entered November 29, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00598-CR

                              ORBE JOEL GARCIA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-55193-V

                                           ORDER
       Before the Court is the November 27, 2017 request of court reporter Peri K. Wood for an

extension of time to file the reporter’s record. We GRANT the motion. The reporter’s record

shall be filed on or before December 1, 2017. We caution Ms. Wood that if the reporter’s record

is not filed by December 1, 2017, the Court may utilize its available remedies, which may

include ordering Ms. Wood not to sit until the complete reporter’s record has been filed.


                                                      /s/   LANA MYERS
                                                            JUSTICE